DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Double Patenting
The double patenting rejection is withdrawn in view of the approved terminal disclaimer filed 4/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu.
With respect to claim 5, Zhu teaches (In Figs 1, 3-5) an arrangement, comprising: a housing (3) having a housing base (10) and defining a housing exterior (See Fig 1); a power electronics circuit (7/8) disposed in said housing on said housing base (See Fig 4); a cavity (Space 11, between 10 and 2 under fins 6, see Fig A below) formed at least in said housing base and defining a side of said housing base facing away from said cavity (See Fig A), said cavity having connections (4) leading to said housing exterior for supplying and discharging a cooling liquid (See Fig 1, see also p.5 of the provided EPO translation); cooling fins (6) formed on said side of said housing base facing away from said cavity (See Fig A);  said cavity forming a single unobstructed space in said housing base below said cooling fins (See Fig A below); and a fan (5) driven by an electric motor (implied), said fan being disposed in said housing (See Fig 1) and providing an air flow being cooled by said cooling fins and drawing heat from said power electronics circuit (See Fig 1, see also pp. 5-6 of the provided EPO translation).

    PNG
    media_image1.png
    353
    626
    media_image1.png
    Greyscale

With respect to claim 6, Zhu further implies that said electric motor is disposed in said housing (See Fig 1 which appears to show the fan as a package which includes the impeller and the motor in one, both inside the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Schumacher (US 2008/0173427).
With respect to claims 7-8, Zhu teaches the limitations of claim 5 as per the above rejection thereto but fails to specifically teach or suggest the limitations of claims 7-8.  Schumacher, however, teaches (In Fig 1) an arrangement comprising a housing (11) with an electric motor (15a) disposed outside said housing, wherein said housing has a housing wall (Top wall), and said electric motor is disposed on said housing wall (See Fig 1, 15a is disposed on the top wall of housing 11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schumacher with that of Zhu, such that the fan motor of Zhu is disposed outside of the housing and on a wall of the housing, as taught by Schumacher, since doing so would reduce the amount of heat and EMI within the sealed housing and further frees up space for additional component to occupy space within the housing.

Response to Arguments
With respect to the Applicant’s remarks to claim 5 that, “Zhu certainly does not disclose a single unobstructed space in the housing base below the cooling fins as recited in claim 5 of the instant application” (Present remarks page 6) the Examiner respectfully disagrees and notes above Fig A which shows how Zhu teaches said limitations of claim 5.  Indeed the portion of 11 below the fins is clearly a single, unobstructed space in the housing base.  Accordingly, Zhu is still believed to anticipate claim 5 and the rejection thereto is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835